Order, entered on January 8, 1963, denying motion for preference in personal injury negligence action under Special Rule Regulating and Granting of Preferences in such actions of the New York County Supreme Court (now Bronx and New York Counties Rules, Part I, rule IX, subd. [3] ) and order entered on February 8, 1963 denying reconsideration, unanimously reversed on the law, on the facts, and in the exercise of discretion, without costs, and the motion for preference is granted. Plaintiff established a prima facie ease of serious physical injury by offering evidence of special damages of about $1,000, fractured leg, restriction in movement of spine, dizziness and recurrent headaches, plus the medical report which concluded that “ the present condition may reasonably be assumed as permanently and partially disabling.” In the absence of countervailing evidence, the preference should have been granted (e.g., Calanni v. Trunos, 12 A D 2d 762). Concur — Breitel, J. P., Rabin, Valente, Stevens and Bergan, JJ.